Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on 06/25/2021.
Claims 1, 3, 5, 11, 13 and 15-17 have been amended.
Claim 7 has been cancelled.
Claims 1-6 and 8-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-6 and 8-10 are directed to a method (i.e., a process), claims 11-14 are directed to an apparatus (i.e., a machine) and claims 16-20 are directed to non-transitory computer readable medium (i.e., a manufacture). Accordingly, claims 1-6 and 8-20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 11 includes limitations that recite an abstract idea.  Note that independent claim 11 is the system/apparatus claim, while claim 1 covers a method claim and claim 15 covers the matching computer readable medium.
Specifically, independent claim 11 recites:
An apparatus, comprising:
means for processing unstructured medical imaging data for a patient population to generate structured patient data based on anatomical structures automatically detected in medical images of the unstructured medical imaging data by artificial intelligence agents, wherein the artificial intelligence agents are modelled using deep neural networks and trained to select a sequence of actions to navigate to the anatomical structures in the medical images by learning a mapping between voxel intensities and probabilities of the actions;

means for determining an analytic measure of the patient population by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering and a type of the analytic measure; and
means for outputting the analytic measure of the patient population.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because healthcare providers historically and routinely identify anatomical structures in images, such as identifying a specific bone structure to be a femur, and then generate structured data about the identified image, such as identifying an injury to the identified femur and documenting the finding This all relate to managing human behavior/providing healthcare services/performing clinical tasks/interactions between people. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because maintaining a knowledge of understanding of structured patient data observations/professional evaluations/analyses that can be performed in the human mind or with a pen and pencil. This claimed mental process is carried out in the human mind. Healthcare providers historically and routinely have used and use their minds and professional training and experience to identify anatomical structures in images, such as identifying a specific bone structure to be a femur, and then to generate structured data about the identified image, such as identifying an injury to the identified femur and documenting this finding.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-10, 12-14 and 16-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
Turning to the dependent claims, claims 2, 4, 7-8, 14 and 19 describe what the data is such as structured patient data comprising anatomical structures, or segmented anatomical structures, and 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 15 (similar to claims 1 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the 

An apparatus, comprising:
means for processing unstructured medical imaging data for a patient population to generate structured patient data based on anatomical structures automatically detected in medical images of the unstructured medical imaging data by artificial intelligence agents, wherein the artificial intelligence agents are modelled using deep neural networks (conventional computer implementation as noted below, see MPEP § 2106.05(f)) and trained to select a sequence of actions to navigate to the anatomical structures in the medical images by learning a mapping between voxel intensities and probabilities of the actions;
means for maintaining a knowledge database comprising the structured patient data for the patient population;
means for determining an analytic measure of the patient population by filtering the structured patient data of the knowledge database (conventional computer implementation as noted below, see MPEP § 2106.05(f)) according to user input defining parameters of the filtering and a type of the analytic measure (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec); and
means for outputting the analytic measure of the patient population.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes an apparatus, artificial intelligence agents, a knowledge database, deep neural networks, a processor, display device and non-Id.). 
Regarding the additional limitation “input defining parameters,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claims 11 and 15 (similar to claim 1) does not have any additional elements.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
For these reasons, representative independent claim 1 with its dependent claims 1-10 and analogous independent claim 11 with its dependent claims 12-14, analogous independent claim 15 with its dependent claims 16-20 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the processor and memory, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “input defining parameters,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claims 11 and 15 do not include additional elements (considered both individually and as an ordered combination) that are 
In analogous dependent claims 2-6, 8-10, 12-14 and 16-20, there is no additional elements.
Therefore, claims 1-6 and 8-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8-11,15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 10,499,857 B1) in view of Schmidt (US 2012/0147010 A1).
Regarding claims 1, 11 and 15, Nguyen discloses:
A method comprising: 
processing unstructured medical imaging data for a patient population (See unstructured medical data as medical images, reports and labels in column 13, lines 17-38. See example patient to generate structured patient data based on anatomical structures automatically detected in medical images of the unstructured medical imaging data by artificial intelligence agents (With deep learning and artificial intelligence (column 5, line 15-17 and 29-44) established to produce abnormal or normal outcomes see patient population data such as demographic data, patient history data detected, annotated, or segmented anatomical data, see outcomes relating to liver disease and abnormalities specific to a patient demographic in column 12, line 28-48 and example anatomical feature in column 24, lines 7-20 and with structured data as medical images and medical imaging reports organized in a structured format, see how abnormal images flagged in a study (column 19, line 37-62) are analyzed and categorized (column 20, lines 1-15) which selects pre-formatted text based on the flags and categories assigned to that study and inserted into the report [column 20, lines 16-23].), wherein the artificial intelligence agents are modelled using deep neural networks (See neural network computational model that corresponds to a statistical graphical model with multiple hidden layers in column 8, line 57-67, column 9, lines 25-33 and lines 43-53.) and trained to select a sequence of actions to navigate to the anatomical structures in the medical images by learning a mapping between voxel intensities and probabilities of the actions (In [column 9, line 63 to column 10, line 15] In medical images, the voxel size or pixel size is typically known in metric units, and there are no occlusions. Instead, what is measured is absorption or density of tissue at each voxel. Also see another example of structured data in column 12, line 49 to column 14, line 16] fine (narrow context, high resolution) and coarse (large context, low resolution) responses into a single representation, allowing fine scale detections, high-resolution pixels/voxels classification (segmentation) and image/volume classification of very small structures. Also, the deep convolutional neural networks (CNN) to determine the proton density in column 14, line 60 to column 15, line 2 construe trained voxel intensities. In column 11, lines 49 -65, location, size, shape and anatomical labels serve as actionable information annotated in voxel level prediction.);
maintaining a knowledge database comprising the structured patient data for the patient population (Taught in column 13, lines 17-38 as reports, images and labels associated with the images can be stored in the database ;
	Although Nguyen discloses filtering the structural patient population data, as metadata mentioned in column 13, lines 60-67 and image  study in column 19, lines 14-22, Nguyen does not explicitly teach determining an analytic measure with user input parameters of the filtering and outputting the analytic measure of the patient population. Schmidt teaches:
determining an analytic measure of the patient population by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering and a type of the analytic measure (Suspicious mass, breast mammography, subset of image features, image-based biomarkers in P0120 and training database including mammograms annotated by physicians that are used to test the performance of the custom biomarker in P0121 all construe filtering the structured patient data of the knowledge database. Fig. 8 shows a screenshot of a graphical user interface that displays a list of selectable statistical methods for generating parameters to perform image analysis.); and
outputting the analytic measure of the patient population (See observed population of patients shown in Kaplan-Meier graphs Fig. 18, P0114.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen to determining an analytic measure with user input parameters of the filtering and outputting the analytic measure of the patient population, as taught by Schmidt, to report large amounts of patient population findings among pathologist and radiologist as a team effort.
Regarding claim 11, Nguyen discloses:
A apparatus (See Fig. 8 computer system.), comprising: 
means for processing unstructured medical imaging data for a patient population (See unstructured medical data as medical images, reports and labels in column 13, lines 17-38. See example patient population in medical image study in column 17, line 50 to column 18, line 3.)  to generate structured patient data based on anatomical structures automatically detected in medical images of the unstructured medical imaging data by artificial intelligence agents (With deep learning and artificial intelligence (column 5, line 15-17 and 29-44) established to produce abnormal or normal outcomes see patient population data such as demographic data, patient history data detected, annotated, or segmented anatomical data, see outcomes relating to liver disease and abnormalities specific to a patient demographic in column 12, line 28-48 and example anatomical feature in column 24, lines 7-20 and with structured data as medical images and medical imaging reports organized in a structured format, see how abnormal images flagged in a study (column 19, line 37-62) are analyzed and categorized (column 20, lines 1-15) which selects pre-formatted text based on the flags and categories assigned to that study and inserted into the report [column 20, lines 16-23].), wherein the artificial intelligence agents are modelled using deep neural networks (See neural network computational model that corresponds to a statistical graphical model with multiple hidden layers in column 8, line 57-67, column 9, lines 25-33 and lines 43-53.) and trained to select a sequence of actions to navigate to the anatomical structures in the medical images by learning a mapping between voxel intensities and probabilities of the actions (See neural network computational model that corresponds to a statistical graphical model with multiple hidden layers in column 8, line 57-67, column 9, lines 25-33 and lines 43-53.);
means for maintaining a knowledge database comprising the structured patient data for the patient population (Taught in column 13, lines 17-38 as reports, images and labels associated with the images can be stored in the database ;

means for determining an analytic measure of the patient population by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering and a type of the analytic measure (Suspicious mass, breast mammography, subset of image features, image-based biomarkers in P0120 and training database including mammograms annotated by physicians that are used to test the performance of the custom biomarker in P0121 all construe filtering the structured patient data of the knowledge database. Fig. 8 shows a screenshot of a graphical user interface that displays a list of selectable statistical methods for generating parameters to perform image analysis.); and
means for outputting the analytic measure of the patient population (See observed population of patients shown in Kaplan-Meier graphs Fig. 18, P0114.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen to determining an analytic measure with user input parameters of the filtering and outputting the analytic measure of the patient population, as taught by Schmidt, to report large amounts of patient population findings among pathologist and radiologist as a team effort.
Regarding claim 15, Nguyen discloses:
Nguyen discloses a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor (Fig, 8, processor 15 and executable program 30.) to perform operations comprising: 
processing unstructured medical imaging data for a patient population (See unstructured medical data as medical images, reports and labels in column 13, lines 17-38. See example patient population in medical image study in column 17, line 50 to column 18, line 3.) to generate structured patient data based on anatomical structures automatically detected in medical images of the unstructured medical imaging data by artificial intelligence agents (With deep learning and artificial intelligence (column 5, line 15-17 and 29-44) established to produce abnormal or normal outcomes see patient population data such as demographic data, patient history data detected, annotated, or segmented anatomical data, see outcomes relating to liver disease and abnormalities specific to a patient demographic in column 12, line 28-48 and example anatomical feature in column 24, lines 7-20 and with structured data as medical images and medical imaging reports organized in a structured format, see how abnormal images flagged in a study (column 19, line 37-62) are analyzed and categorized (column 20, lines 1-15) which selects pre-formatted text based on the flags and categories assigned to that study and inserted into the report [column 20, lines 16-23].), wherein the artificial intelligence agents are modelled using deep neural networks (See neural network computational model that corresponds to a statistical graphical model with multiple hidden layers in column 8, line 57-67, column 9, lines 25-33 and lines 43-53.) and trained to select a sequence of actions to navigate to the anatomical structures in the medical images by learning a mapping between voxel intensities and probabilities of the actions (In [column 9, line 63 to column 10, line 15] In medical images, the voxel size or pixel size is typically known in metric units, and there are no occlusions. Instead, what is measured is absorption or density of tissue at each voxel. Also see another example of structured data in column 12, line 49 to column 14, line 16] fine (narrow context, high resolution) and coarse (large context, low resolution) responses into a single representation, allowing fine scale detections, high-resolution pixels/voxels classification (segmentation) and image/volume classification of very small structures. Also, the deep convolutional neural networks (CNN) to determine the proton density in column 14, line 60 to 
maintaining a knowledge database comprising the structured patient data for the patient population (Taught in column 13, lines 17-38 as reports, images and labels associated with the images can be stored in the database ;
	Although Nguyen discloses filtering the structural patient population data, as metadata mentioned in column 13, lines 60-67 and image  study in column 19, lines 14-22, Nguyen does not explicitly teach determining an analytic measure with user input parameters of the filtering and outputting the analytic measure of the patient population. Schmidt teaches:
determining an analytic measure of the patient population by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering and a type of the analytic measure (Suspicious mass, breast mammography, subset of image features, image-based biomarkers in P0120 and training database including mammograms annotated by physicians that are used to test the performance of the custom biomarker in P0121 all construe filtering the structured patient data of the knowledge database. Fig. 8 shows a screenshot of a graphical user interface that displays a list of selectable statistical methods for generating parameters to perform image analysis.); and
outputting the analytic measure of the patient population (See observed population of patients shown in Kaplan-Meier graphs Fig. 18, P0114.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen to determining an analytic measure with user input parameters of the filtering and outputting the analytic measure of the patient population, as taught by Schmidt, to report large amounts of patient population findings among pathologist and radiologist as a team effort.
Claims 5 and 17:
Schmidt teaches: 
wherein determining an analytic measure of the patient population by filtering the structured patient data of the knowledge database according to user input defining parameters of the filtering and a type of the analytic measure (Suspicious mass, breast mammography, subset of image features, image-based biomarkers in P0120 and training database including mammograms annotated by physicians that are used to test the performance of the custom biomarker in P0121 all construe filtering the structured patient data of the knowledge database. Fig. 8 shows a screenshot of a graphical user interface that displays a list of selectable statistical methods for generating parameters to perform image analysis.) comprises: generating a graph or a table based on the structured patient data (See observed population of patients shown in Kaplan-Meier graphs Fig. 18, P0114.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen to determining an analytic measure with user input parameters of the filtering and generating a graph or a table based on the structured patient data, as taught by Schmidt, to report large amounts of patient population findings among pathologist and radiologist as a team effort.
Claims 6 and 18:
Nguyen discloses: 
wherein the determining the analytic measure of the patient population is in response to a user request (See doctor requesting more details of a study in column 2, lines 5-21 and column 6, lines 3-20.).
Claims 8 and 19:
Nguyen discloses: 
wherein the unstructured medical imaging data comprises medical images of the patient population and medical imaging reports of the medical images (See unstructured medical data as medical images, reports and labels in column 13, lines 17-38. See example patient population in medical image study in column 17, line 50 to column 18, line 3.).
Claims 9 and 20:
Schmidt teaches: 
wherein outputting the analytic measure of the patient population comprises displaying the analytic measure of the patient population on a display device.
Schmidt teaches that it is known in the art of medical image analysis before the effective filing date of the invention to displaying the analytic measure of the patient population on a display device to utilize standard computing tools to report large amounts of patient population findings among pathologist and radiologist. See Fig. 1, an interconnected display device 16, P0036. In [P0007-P0008, P0012] The values of a first subset of image features are measured and weighted. The weighted values of the image features are summed to calculate the magnitude of a first image-based biomarker, taught as displaying image analysis, scatter plot. See Fig. 14, P0105-P0110, exemplary scatter plot graph of subgroups as patient population’s analysis.
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen to displaying the analytic measure of the patient population on a display device, as taught by Schmidt, to utilize standard computing tools to report large amounts of patient population findings among pathologist and radiologist.
Claim 10:
Schmidt teaches: 
wherein outputting the analytic measure of the patient population comprises exporting the analytic measure to a file (Taught in P0073, where analysis results are exported to tables and saved to the file system in P0112.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen to exporting the analytic measure to a file, as taught by Schmidt, to maintain good record keeping.
Claims 2-4, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 10,499,857 B1) in view of Schmidt (US 2012/0147010 A1) further in view of Kangarloo (US 2009/0228299).
Claims 2 and 12:
Kangarloo teaches wherein the structured patient data comprises anatomical structures, one or more segmented anatomical structures, and quantitative patient data (See Fig. 2Taught in [P0013-P0014] the system includes facilities for obtaining a patient presentation; mapping the patient presentation to a standard nomenclature; generating a list of relevant anatomical structures based on the patient presentation; delineate known anatomical structures; generating a relevance-driven summary by combining relevant structures and delineated contours. Also see segmenting anatomical structures in [P0101, P0107] Probabilistic atlases can be more accurate for model-based segmentation of structures in patient images with similar contrast. See quantitative patient data in [P0150] tool can be compared against the contours produced by the automated structure delineation module. Assorted measures of geometric closeness, including Euclidean distance of centroid, overall volume, area per slice, slices spanned, and direct pixel differences can be used to evaluate the accuracy of the automated method.).

Claims 3 and 16:
Kangarloo teaches: 
wherein processing unstructured medical imaging data for the patient population to generate structured patient data (In [Abstract] Patient presentation data is obtained, the patient presentation data is mapped to biological system data, wherein the biological system data are obtained by a population-based comparison, and a relevance-driven summary is generated.) comprises:
detecting the anatomical structures in medical images of the unstructured medical imaging data for the patient population (Detecting the anatomical structure data from unstructured medical imaging data is taught as obtained patient presentation, map the patient presentation to a standard nomenclature, generate a list of relevant anatomical structures based on the patient presentation, in [P0015, P0033] the image summarizer 108 can automatically identify relevant anatomical structures and appropriate imaging sequences for a given patient presentation, and automatically locate relevant anatomical structures in the appropriate imaging sequences within a patient imaging study.);
segmenting the one or more of the anatomical structures from the medical images (Also see segmenting anatomical structures in [P0101, P0107] Probabilistic atlases can be more accurate for model-based segmentation of structures in patient images with similar contrast.); and
determining the quantitative patient data based on medical records of the patient population (See quantitative patient data in [P0150] tool can be compared against the contours produced by the automated structure delineation module. Assorted measures of geometric closeness, including Euclidean distance of centroid, overall volume, area per slice, slices spanned, and direct pixel differences can be used to evaluate the accuracy of the automated method and capturing spatial relationships in [P0076].).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen and Schmidt to generate structured patient data, segment anatomical structures and detect quantitative patient data as taught by Kangarloo, to report large amounts of patient population findings among pathologist and radiologist as a team effort.
Claims 4 and 14:
Kangarloo teaches: 
wherein the quantitative patient data comprises at least one of a presence, a position, a distance, a diameter, a circumference, a volume, a surface area, and a score (See image volumes (P0087), area per slice and score results (P0150-P0151, P0154-P0155).).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen and Schmidt to have a presence, a position, a distance, a diameter, a circumference, a volume, a surface area, and a score as taught by Kangarloo, to use tools for surgical planning.
Claim 13:
Kangarloo discloses: 
wherein the means for processing unstructured medical imaging data for the patient population to generate structured patient data (In [Abstract] Patient presentation data is obtained, the patient presentation data is mapped to biological system data, wherein the biological system data are obtained by a population-based comparison, and a relevance-driven summary is generated.) comprises:
detecting the anatomical structures in medical images of the unstructured medical imaging data for the patient population (Detecting the anatomical structure data from unstructured medical imaging data is taught as obtained patient presentation, map the patient presentation to a standard nomenclature, generate a list of relevant anatomical structures based on the patient presentation, in [P0015, P0033] the image summarizer 108 can automatically identify relevant anatomical structures and appropriate imaging sequences for a given patient presentation, and automatically locate relevant anatomical structures in the appropriate imaging sequences within a patient imaging study.);
means for segmenting the one or more of the anatomical structures from the medical images (Also see segmenting anatomical structures in [P0101, P0107] Probabilistic atlases can be more accurate for model-based segmentation of structures in patient images with similar contrast.); and
means for determining the quantitative patient data based on medical records of the patient population (See quantitative patient data in [P0150] tool can be compared against the contours produced by the automated structure delineation module. Assorted measures of geometric closeness, including Euclidean distance of centroid, overall volume, area per slice, slices spanned, and direct pixel differences can be used to evaluate the accuracy of the automated method and capturing spatial relationships in [P0076].).
Therefore, it would have been obvious to one of ordinary skill in the art of medical image analysis before the effective filing date of the invention to modify the method, software and system of Nguyen and Schmidt to generate structured patient data, segment anatomical structures and detect quantitative patient data as taught by Kangarloo, to report large amounts of patient population findings among pathologist and radiologist as a team effort.


Response to Arguments
Applicant argues that the claims are similar to the claim in Example 39 of the Subject Matter Eligibility Examples, the claims require the use of “artificial intelligence agents” which are “modelled using deep neural networks” for automatically detecting anatomical structures in medical images. See pgs. 9-10 of Remarks – Examiner disagrees.
Unlike example 39, where an process creates first and second training sets from modifying data in the process and training is actually applied to a neural network using the first and second training sets, the instant case claims using machine learning algorithm for processing unstructured medical imaging data for the patient population without claiming any kind of detection technology process. Therefore, the analytic measure of a healthcare provider providing a diagnosis, decision support and intervention is a method of organizing human activities, unlike claim 39 using technology to implement the knowledge based training. Based upon consideration of all of the relevant factors with respect to the claim as a whole, independent claims 1 and 26 are held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. 101.
Applicant argues that the claims do not recite a mathematical concept. See pgs. 10-11 of Remarks – Examiner disagrees.
Here, the grouping within the “certain methods of organizing human activity” and “mental process” have been overlooked. Managing human behavior, providing healthcare services and interactions between people are methods of organizing human activity. Analyzing medical image data for a population of patients using scatter plots and cluster graphs is an interactive process in healthcare administration that an experienced healthcare provider would know how 
Applicant argues that the claims are integrated into the practical application of an improvement in computer related technology. See pgs. 11-13 of Remarks – Examiner disagrees.
No technology was integrated into detecting the anatomical structures in medical images of the unstructured medical imaging data for the patient population. For example, no data mining, big data technologies, pattern recognition of medical abnormalities or content-based image retrieval are implemented. The recited improvements are nonetheless directed towards improving the abstract idea and not the computer itself – that is, the recited invention may improve the outputting a scatter plot/cluster graph of medical image data for a population of patients (i.e. the abstract idea), but there is no evidence to show that it improves the structural or functional properties of the computer itself, outside of improving the computer specifically for implementing the abstract idea.
Regarding the prior art rejections, Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        11/03/2021

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686